Citation Nr: 1721664	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  10-38 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for irritable bowel syndrome and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a back disability and, if so, whether service connection is warranted.

3.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the left knee (left knee disability).

4.  Entitlement to a disability rating in excess of 10 percent for patellofemoral syndrome of the right knee (right knee disability).  

5.  Entitlement to a disability rating in excess of 10 percent for sinusitis prior to July 7, 2014, and in excess of 30 percent thereafter.

6.  Entitlement to a compensable disability rating for right ear hearing loss.
7.  Entitlement to a temporary total disability rating based on a need for convalescence following septoplasty surgery on September 25, 2009. 

8.  Entitlement to a temporary total disability rating based on a need for convalescence following uvulopalatopharyngoplasty surgery on December 18, 2009.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1976 to November 1980, and in the United States Air Force from February 1981 to February 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 and March 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office.

The issues of entitlement to service connection for irritable bowel syndrome and entitlement to service connection for a back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A December 1999 rating decision denied entitlement to service connection for irritable bowel syndrome; additional evidence was added to the claims file and entitlement to service connection was again denied in March 2000.  The Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  An October 2002 rating decision denied entitlement to service connection for a back disability; the Veteran did not appeal the decision in a timely manner, and no new and material evidence was submitted within the appeal period.  

3.  Evidence received since the time of the final March 2000 and October 2002 rating decisions is new and related to unestablished facts necessary to substantiate the claims of entitlement to service connection for irritable bowel syndrome and a back disability.  

4.  Throughout the period on appeal, the Veteran's left knee disability was manifested by painful motion, normal extension, and flexion to, at worst 110 degrees, as well as moderate recurrent patellar dislocation. 

5.  Throughout the period on appeal, the Veteran's right knee disability was manifested by painful motion, normal extension, and flexion to, at worst 110 degrees, as well as moderate recurrent patellar dislocation.

6.  Throughout the period on appeal, the Veteran's sinusitis was manifested by seven to nine non-incapacitating episodes per year, was not near constant, and did not result in incapacitating episodes or osteomyelitis.  

7.  The evidence does not support a finding that the Veteran's right ear hearing loss reached higher than Level I at any time during the period on appeal.  

8.  The Veteran's September 25, 2009, septoplasty resulted in the need for a one month period of doctor-mandated convalescence.
9.  The Veteran's December 18, 2009, uvulopalatopharyngoplasty resulted in the need for a one month period of doctor-mandated convalescence.


CONCLUSIONS OF LAW

1.  The March 2000 rating decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1999); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).  

2.  The October 2002 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016).  

3.  Evidence submitted to reopen the claims of entitlement to service connection for irritable bowel syndrome and a back disability is new and material, and the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.303 (2016). 

4.  The criteria for a disability rating in excess of 10 percent for a left knee disability on the basis of limitation of motion have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5003-5260 (2016). 

5.  The criteria for a disability rating in excess of 10 percent for a right knee disability on the basis of limitation of motion have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5003-5260.

6.  The criteria for a disability rating of 20 percent, but no higher, for moderate recurrent dislocation of the left patella have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5257.

7.  The criteria for a disability rating of 20 percent, but no higher, for moderate recurrent dislocation of the right patella have been met.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.3, 4.71a, Diagnostic Code 5257.
8.  The criteria for a disability rating of 30 percent for sinusitis, but no higher have been met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.97, Diagnostic Code 6513 (2016).

9.  The criteria for a compensable disability rating for right ear hearing loss have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2016).

10.  The criteria for a temporary total disability rating for the Veteran's September 25, 2009, septoplasty have been met based on a one month period of convalescence.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.30 (2016).

11.  The criteria for a temporary total evaluation for the Veteran's December 18, 1999, uvulopalatopharyngoplasty have been met based on a one month period of convalescence.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.30.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the Veteran has raised concerns regarding a May 2007 VA sinusitis examination and a June 2007 VA knee examination.  In that regard, the Veteran has asserted that the examiners did not ask him questions and did not accurately report his symptoms.  While the Board notes that there is a presumption of regularity with respect to the conduct of VA examinations, the Board has also considered the Veteran's reports of his actual symptoms in determining the appropriate disability rating to best capture the Veteran's disability picture.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed. Cir. 2008); see also Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  Furthermore, there are additional VA examinations of record sufficient to determine the Veteran's level of disability.  Accordingly, the Board finds no prejudice in using the May and June 2007 examinations in adjudicating the Veteran's claims.

The Board also notes that the Veteran last underwent VA examination in connection with his claim for a compensable disability rating for right ear hearing loss in May 2007.  VA scheduled the Veteran for another examination in October 2015, but the record reflects that the Veteran cancelled the examination, did not request to reschedule, and did not respond to VA attempts to reschedule.  Accordingly, there is no prejudice to the Veteran in proceeding with the adjudication of this claim without obtaining another examination.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Neither the Veteran nor his representative has raised any other issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Analysis

      I.  New and Material Evidence

The Veteran's initial claim for service connection for irritable bowel syndrome was denied in a December 1999 rating decision, and again in a March 2000 rating decision after new evidence was added to the claims file.  As the Veteran did not appeal the March 2000 rating decision nor submit relevant evidence within one year of the notification of the decision, the decision is final.  See 38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (1999); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  

The Veteran's initial claim for service connection for a back disability was denied in an October 2002 rating decision.  As the Veteran did not appeal that decision nor submit relevant evidence within one year of the notification of the decision, the decision is final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2002); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2016); see also Bond, 659 F.3d 1362; Buie, 24 Vet. App. at 251-52.  

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Service connection for irritable bowel syndrome was denied in March 2000 because the evidence did not demonstrate a diagnosis.  Service connection for a back disability was denied in October 2002 because the evidence did not demonstrate that the Veteran's low back pain was related to service or to his service-connected knee disabilities.  The evidence received since that time includes medical evidence indicating that the Veteran may have a diagnosis of irritable bowel syndrome, as well as evidence that the Veteran's knee disabilities could cause or aggravate a back disability.  VA examinations and opinions were also obtained with respect to the back disability.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, supra.  

Accordingly, the Board finds that new and material evidence has been received and the claims for service connection for irritable bowel syndrome and for a back disability are reopened.  

	II.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.
§ 1155; 38 C.F.R. § 4.1 (2016).  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are:  interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2016); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2016); and, evaluating functional impairment on the basis of lack of usefulness and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2016).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Neither the Veteran nor his representative has raised any other issues with respect to the increased ratings claims below, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

		A.  Knee Disabilities

Throughout the period on appeal, the Veteran's left and right knee disabilities are rated as 10 percent disabling each on the basis of painful motion under Diagnostic Code 5003-5260 for limitation of flexion.  See 38 C.F.R. § 4.59 (2016); Burton v. Shinseki, 25 Vet. App. 1 (2011).  Hyphenated Diagnostic Codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  See 38 C.F.R. § 4.27 (2016).

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal exertion, strength, speed, coordination and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016).  In that regard, painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59; see Burton, 25 Vet. App. 1.  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Initially, the evidence does not reflect, and the Veteran does not assert, that he experienced ankylosis, removal or dislocation of semilunar cartilage, or impairment of the tibia or fibula.  As such, Diagnostic Codes 5256, 5258, 5259, and 5262 are not applicable and will not be discussed herein.  See 38 C.F.R. § 4.71a.

Other diagnostic codes which may apply to the knees include Diagnostic Code 5257, which addresses recurrent subluxation or lateral instability of the knee.  Slight impairment warrants a 10 percent disability rating, moderate impairment warrants a 20 percent disability rating, and severe impairment warrants a 30 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5257.

Diagnostic Code 5260 addresses limitation of flexion of the leg and provides a noncompensable rating if flexion is limited to 60 degrees, a 10 percent rating where flexion is limited to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, and a maximum 30 percent rating where flexion is limited to 15 degrees.  See 38 C.F.R. § 4.71a, Diagnostic Code 5260.  

Diagnostic Code 5261 addresses limitation of extension.  Extension limited to 10 degrees warrants a 10 percent disability rating, extension limited to 15 degrees warrants a 20 percent disability rating, extension limited to 20 degrees warrants a 30 percent disability rating, extension limited to 30 degrees warrants a 40 percent disability rating, and extension limited to 45 degrees warrants a 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

Normal ranges of motion of the knee are to 0 degrees in extension, and to 140 degrees in flexion.  38 C.F.R. § 4.71, Plate II. 

A private treatment record from Dr. E.G., dated May 2007, notes a history of multiple patellar dislocations and lateral and medial knee pain.  The Veteran reported experiencing pain with stairs, bike riding, and using the cross trainer at the gym.  Dr. E.G. indicated that the Veteran walked with a pelvic drop and pronation of the left foot, and that there were signs of left patellar crepitus.  Range of motion testing revealed four degrees of hyperextension and 130 degrees of flexion in the right knee, and eight degrees of hyperextension and 126 degrees of flexion in the right knee.  Dr. E.G. noted that the Veteran's left patella had a lateral tilt and glide, while the right patella had a lateral tilt.  Anterior drawer and varus stress testing results were one plus positive on the left.  

The Veteran first underwent VA examination in connection with his claim in June 2007.  He reported a constant ache in the knees, with weakness, stiffness, and occasional swelling.  There were no indications of heat, redness, instability, giving way, or locking.  The Veteran stated that his knees were subject to easy fatigability and lack of endurance.  The examiner stated that the Veteran did not report flare-ups.  The examiner noted that the Veteran occasionally used a knee brace, and that he said he had experienced dislocation of the patella about eight or nine times on each side.  Ranges of motion for both knees were normal, and repetitive movements did not change the range of motion because of pain, weakness, fatigue or lack of endurance.  There was no sign of ankylosis and no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, or guarding of movement.  The Veteran's gait was normal.  He reported that he could walk for one quarter of a mile and stand for half an hour.  In a September 2008 statement, the Veteran asserted that the examiner did not examine his gait, that he did not report that he had no flare-ups, and that he dislocates his knees more frequently than described by the examiner.

The Veteran next underwent VA examination in July 2014.  The Veteran indicated that he sometimes felt his knees "catch" and that he had sharp pain.  He reported pain going up and down steps, and that sometimes his knees would give out, causing falls.  He reported pain three times per month to a two or three on a scale of one to ten, and stated that he had flare ups during which his knees would get more sore and stiff.  Range of motion testing revealed right knee flexion to 110 degrees with objective evidence of painful motion at 0 degrees and normal extension with pain at 0 degrees, and left knee flexion to 120 degrees with objective evidence of painful motion at 0 degrees and normal extension with pain at 0 degrees.  Repetitive-use testing resulted in right knee flexion to 110 degrees and normal extension, and left knee flexion to 110 degrees and normal extension.  The examiner noted that there was functional loss due to repetitive use, including less movement than normal, pain on movement, and interference with sitting, standing or weight-bearing.  There was pain on palpation with normal muscle strength and stability tests.  The examiner noted no evidence or history of recurrent patellar subluxation or dislocation, despite the Veteran's reports.  The Veteran regularly used a brace or cane, and his knee disabilities impacted his ability to work due to limitation in prolonged standing, walking, or kneeling.

The Veteran most recently underwent VA examination in October 2015.  He reported constant pain of about a three or four on a scale of one to ten when at rest, and up to a seven or eight depending on activities.  He described feeling a frequent giving out sensation, and reported flare ups once every few months with more pain.  Functional loss or impairment was noted to include limitations on walking and kneeling, as well as difficulty climbing stairs and getting up or down.  Bilateral ranges of motion were all normal, but painful, with moderate, diffuse tenderness anteriorly.  There was no ankylosis and no additional loss of function or range of motion upon repetition.  The examiner opined that the examination was medically consistent with the Veteran's statements describing functional loss with repetitive use over time and with flare ups. The Veteran reported pain, weakness, fatigability, or incoordination would significantly limit his functional ability with repeated use over a period of time, and that he had functional loss due to pain during flare ups.  The examiner noted that contributing factors of disability included disturbance of locomotion and frequently giving out.  Tests revealed normal muscle strength, and no joint instability.  The Veteran had no history of recurrent subluxation or lateral instability and no recurrent effusion.  The examiner noted moderate recurrent patellar dislocation.

Throughout the period on appeal, the Veteran's treatment records and lay statements reflect symptoms consistent with those noted on VA examination.  

The Board finds that disability ratings in excess of 10 percent are not warranted for either knee on the basis of limitation of motion.  The Veteran's current rating for degenerative changes of the right knee is based solely on painful motion pursuant to 38 C.F.R. § 4.59 and Burton, 25 Vet. App. 1, and his ranges of motion do not otherwise approach a compensable level.  Throughout, the record reflects that the Veteran had normal extension or hyperextension and flexion to at least 110 degrees.  Accordingly, a higher rating is not warranted on the basis of limitation of motion.  

Upon review, however, the Board finds that additional 20 percent disability ratings are warranted for each knee pursuant to Diagnostic Code 5257 based on moderate recurrent patellar dislocation.  Diagnostic Code 5257 does not specifically address patellar dislocation, but it does contemplate subluxation, a similar disability.  Additionally, while the October 2015 VA examiner was the first to note that the Veteran's patellar dislocation is "moderate," the Veteran's reports of his symptoms regarding dislocation have remained consistent throughout.  However, the evidence does not demonstrate severe dislocation or subluxation, or instability sufficient to warrant a higher disability rating under this diagnostic code.  In that regard, while the Veteran reported episodes of giving way, stability testing reflected normal results.  Accordingly, disability ratings of 20 percent, but no higher, for each knee are warranted under Diagnostic Code 5257.  

		B.  Sinusitis

The Veteran's sinusitis is currently rated as 10 percent disabling prior to July 7, 2014, and as 30 percent disabling thereafter under Diagnostic Code 6513 for maxillary sinusitis.  Diagnostic Codes 6513 instructs the rater to apply the General Rating Formula for Sinusitis (Sinusitis Formula).  The propriety of a temporary total evaluation for convalescence following surgery conducted in part in order to treat the Veteran's sinusitis is discussed below.

Under the Sinusitis Formula, one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 10 percent rating.  Three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting warrants a 30 percent rating.  Sinusitis following radical surgery with chronic osteomyelitis, or near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries warrants a 50 percent disability rating.  Note: An incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. 
§ 4.97.

The Veteran first underwent VA examination in May 2007.  The Veteran reported intermittent congestion and pressure in the facial area, worse in the spring but basically occurring year round.  The examiner noted that the Veteran averaged about four courses of antibiotics per year with the intermittent use of antihistamine and steroid sprays, but that the sinusitis was not debilitating at any time.  In a September 2008 statement, the Veteran asserted that the examiner did not ask him any questions, and he actually required antibiotics five times per year and had seven to nine episodes of sinusitis with headaches, facial pain, crusty discharge, thick green discharge, and an inability to draw air.

During a February 2010 VA sleep apnea examination the Veteran reported having intermittent sinusitis requiring 5 to 6 courses of antibiotics per year.  

The Veteran next underwent VA examination in July 2014.  He reported nine to twelve episodes of sinusitis per year including headaches, a yellowish green discharge, tenderness in the face, and crusting.  The examiner noted that the Veteran used medication continually.  The examiner further indicated that the Veteran had experienced seven or more non-incapacitating episodes in the past 12 months, with no incapacitating episodes.  The examiner noted the presence of rhinitis, but indicated that there was not greater than 50 percent obstruction of the nasal passages on both sides, complete obstruction on one side, permanent hypertrophy of nasal turbinates, nasal polyps, or any other granulomatous conditions.  

The Veteran most recently underwent VA examination in October 2015.  The Veteran reported episodes of sinusitis with headaches, sinus pressure, nasal congestion, nose bleed, nasal mucus, postnasal drip, and a hoarse voice.  He reported symptoms waxing and waning with about eight to ten flare ups per year lasting about one to two weeks.  The examiner noted seven or more non-incapacitating episodes in the past 12 months, with no incapacitating episodes in the past 12 months.  

Throughout the period on appeal, the Veteran's treatment records and lay statements reflect symptoms consistent with those noted on VA examination.  

Upon review, the Board finds that the Veteran's sinusitis warrants a 30 percent disability rating, but no higher, throughout the period on appeal.  In that regard, the Veteran has consistently reported experiencing more than six non-incapacitating episodes of sinusitis per year.  The Board does not find, however, that a disability rating in excess of 30 percent is warranted at any time.  The evidence does not reflect that the Veteran underwent radical surgery with chronic osteomyelitis, or that he suffered from near constant sinusitis after repeated surgeries.  While the July 2014 examiner noted the presence of rhinitis, it was not specified whether such rhinitis was related to sinusitis and, in any event, the examiner specifically indicated that it did not reach compensable levels.  See 38 C.F.R. § 4.97, Diagnostic Codes 6522, 6523, 6524.  Accordingly, a disability rating of 30 percent, but no higher, is warranted for the Veteran's service-connected sinusitis.

		C.  Right Ear Hearing Loss

The Veteran's right ear hearing loss is currently rated as noncompensable under Diagnostic Code 6100.  

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of a controlled speech discrimination test (Maryland CNC) together with the average hearing threshold level measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz ("specified frequencies").  To evaluate the degree of disability from service-connected defective hearing, the rating schedule establishes 11 auditory hearing acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85, Tables VI and VII, Diagnostic Code 6100.  The appropriate level is determined based on puretone thresholds as well as speech discrimination scores determined by application of a Maryland CNC Test.  When impaired hearing is service-connected in only one ear, the non-service-connected ear is assigned a Roman numeral designation for hearing impairment of I.  38 C.F.R. § 4.85(f).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

Under 38 C.F.R. § 4.86, when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. 
§ 4.86(a).  Further, when the puretone threshold is 30 decibels at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b).  Each ear is considered separately.  38 C.F.R. § 4.86.  The use of Table VIA is also appropriate when an examiner certifies that use of a speech discrimination test is not appropriate.  38 C.F.R. § 4.85.

Here, the only competent medical evidence of record regarding the Veteran's hearing loss is a May 2007 VA examination.  The examiner attempted to conduct an audiogram, but noted that the audio evaluation yielded inconsistent and unreliable results and, as such, did not report the results.  Speech recognition scores were 94 percent in each ear.  The Veteran reported that his wife complained of having the television louder and stated that he had more difficulty understanding speech.  

Ultimately, there is no indication in the medical evidence of record that the Veteran's symptomatology warranted a compensable evaluation during the appeal period because there are no competent records upon which the Board may base an increase.  As noted above, VA attempted to schedule an additional examination in order to obtain reliable audiogram results, but the Veteran cancelled the examination, did not request to reschedule, and did not respond to VA attempts to reschedule.  Incidentally, the Board notes that in order to obtain a compensable rating for service-connected hearing loss in one ear, the Veteran would need to demonstrate an extraordinary level of hearing loss in that ear.  Pursuant to 38 C.F.R. § 4.85, Table VII, the Veteran's right ear hearing loss would need to be designated at Level X.  As the only medical evidence of record regarding the Veteran's right ear hearing loss is the May 2007 speech discrimination test reflecting a score of 94 percent, and as a speech discrimination score of 94 percent cannot result in a higher than Level IV hearing loss designation pursuant to Table VI, the Board finds that it is unlikely that the Veteran's right ear hearing loss would reach a Level X.  The Board has considered the Veteran's complaints regarding hearing loss, but in the absence of medical evidence regarding the level of hearing loss cannot grant a compensable rating.  Accordingly, the Board finds entitlement to a compensable disability rating for right ear hearing loss is not warranted.    

	III.  Temporary Total Evaluations

The Veteran asserts that he should be granted temporary total evaluations on the basis of convalescence following two surgeries he underwent in order to treat his service-connected sinusitis and sleep apnea.  

The provisions governing convalescent ratings are set forth in 38 C.F.R. § 4.30.  The regulations provide that a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.  38 C.F.R. § 4.30.

In order to attain the temporary total disability rating, the Veteran must demonstrate that his service-connected disability resulted in:  (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations; therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30.

The Board notes that notations in the medical record as to a Veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

Upon review, the Board finds that the criteria for a temporary total evaluation have been met with respect to the Veteran's septoplasty, conducted on September 25, 2009, for treatment of the Veteran's sinusitis and sleep apnea.  The Veteran's treating physician, Dr. S.B. reported in March 2010 that the Veteran stated that he returned to work on October 26, 2009, and a friend of the Veteran, F.M. noted in a April 2010 lay statement that the Veteran indicated he was out of work for approximately 30 days.  Furthermore, while treatment records reveal that, at the time of the surgery, Dr. S.B. estimated that the Veteran's probable date of return to work would be October 12, 2009, the records also indicate that Dr. S.B. opined that the Veteran would need to be on a reduced work schedule of only two hours per day one day per week through October 30, 2009, reflecting the need for significant rest and limitation of activity.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds that a temporary total evaluation is warranted following the Veteran's September 25, 2009, septoplasty associated with service-connected sinusitis and sleep apnea based on a one month period of convalescence.  

With respect to the Veteran's December 18, 2009, uvulopalatopharyngoplasty, also conducted to treat sinusitis and sleep apnea, the Board also finds that a temporary total rating for convalescence is warranted based on a one month period of convalescence.  In that regard, Dr. S.B. indicated in March 2010 that the Veteran was released to return to work from this surgery on January 19, 2010.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds that a temporary total evaluation is warranted following the Veteran's December 1, 2009, uvulopalatopharyngoplasty associated with service-connected sinusitis and sleep apnea based on a one month period of convalescence. 
ORDER

New and material evidence having been received, the claim for entitlement to service connection for irritable bowel syndrome is reopened and, to that extent, the claim is granted.

New and material evidence having been received, the claim for entitlement to service connection for a back disability is reopened and, to that extent, the claim is granted.

Entitlement to a disability rating in excess of 10 percent for a left knee disability on the basis of limitation of motion is denied.

Entitlement to a disability rating in excess of 10 percent for a right knee disability on the basis of limitation of motion is denied.

Entitlement to a disability rating of 20 percent, but no higher, for moderate recurrent left patellar dislocation is granted.

Entitlement to a disability rating of 20 percent, but no higher, for moderate recurrent right patellar dislocation is granted.

Entitlement to a disability rating of 30 percent, but no higher, for sinusitis is granted.

Entitlement to a compensable disability rating for right ear hearing loss is denied.
Entitlement to a temporary total disability rating based on the need for a one month period of convalescence following the Veteran's September 25, 2009, septoplasty is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a temporary total disability rating based on the need for a one month period of convalescence following the Veteran's December 18, 2009, uvulopalatopharyngoplasty is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

While further delay is regrettable, the Board finds additional development is warranted before a decision may be rendered in the remaining issues on appeal.  

With respect to the Veteran's claim for entitlement to service connection for a back disability, a VA examination and opinion were obtained in July 2014.  An additional opinion was provided in August 2015, and the Veteran again underwent examination in October 2015 but no opinion was provided.  The July 2014 examiner opined that the Veteran's back disability was not solely the result of his service-connected knee conditions, and that an opinion could not be formed regarding aggravation because the examiner did not review the records.  The August 2015 examiner opined that the Veteran's back disability was less likely than not aggravated by his knee conditions because such conditions would be unlikely to aggravate a low back disability.  The Board finds these opinions to be inadequate for purposes of determining service connection, as they do not provide sufficient rationale for the conclusions stated and do not address the Veteran's contentions that this back disability may be directly related to his active duty service rather than secondary to his knee disabilities.  Accordingly, the Board finds remand is warranted so that an additional opinion may be obtained.  

With respect to the Veteran's claim for entitlement to service connection for irritable bowel syndrome, the record reflects a diagnosis noted by history, but it is unclear whether the Veteran has carried a diagnosis of irritable bowel syndrome or a similar gastrointestinal disorder during the pendency of the appeal.  The Veteran's service treatment records reflect gastrointestinal complaints and note a possible diagnosis of irritable bowel syndrome.  Furthermore, the Veteran has asserted that irritable bowel syndrome may be caused or worsened by his back disability.  Accordingly, the Board finds remand is warranted so that a VA examination and opinion may be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Send the claims file to a VA examiner for an addendum opinion regarding the Veteran's back disability.  The claims file must be reviewed by the examiner.  If an examination is deemed necessary to respond to the request, one should be scheduled.

Following review of the claims file, the examiner should address the following: 

a.  Is it at least as likely as not (50 percent or greater probability) that a back disability arose in or is etiologically related to the Veteran's military service? 

b.  If the response to the above is negative, is it at least as likely as not (50 percent probability or greater) that the Veteran's back disability was (a) caused by; or (b) has been worsened beyond the normal progression as a result of the Veteran's bilateral knee disabilities.  If the examiner finds that any disability has been worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to the knee disabilities.  The examiner should specifically address the May 2007 opinion of Dr. E.G. that postural distortions due to the Veteran's bilateral knee disabilities may have contributed to a back disability.

A complete medical rationale must be provided for any opinion expressed.  

2.  Schedule the Veteran for a VA examination with respect to his claim for entitlement to service connection for irritable bowel syndrome.  Following review of the claims file and examination of the Veteran, including any necessary tests, the examiner should indicate whether the Veteran has had irritable bowel syndrome, or another gastrointestinal disability, during the pendency of the appeal (since approximately 2006).  

If a gastrointestinal disability is identified, the examiner should address the following:

a.  Is it at least as likely as not (50 percent or greater probability) that such condition arose in or is etiologically related to the Veteran's military service?  The examiner should address the Veteran's in-service gastrointestinal complaints.

b.  If the response to the above is negative, is it at least as likely as not (50 percent or greater probability) that such condition was (a) caused by; or (b) has been worsened beyond the normal progression as a result of the Veteran's back disability.  If the examiner finds that any disability has been worsened beyond the natural progression (aggravated), the examiner should attempt to quantify the degree of aggravation beyond the baseline level of disability that is due to the back disability.  The examiner should specifically address the May 2007 contention of Dr. E.G. that spinal issues are correlated with irritable bowel syndrome.

A complete medical rationale must be provided for any opinion expressed.  

3.  After completing the requested actions, and any additional actions deemed warranted, the AOJ should readjudicate the claims on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


